         Case 6:20-cv-00890-ADA Document 12 Filed 03/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                    )
BRAZOS LICENSING AND                           )
DEVELOPMENT,                                   )   CIVIL ACTION No. 6:20-cv-890-ADA
                                               )
              Plaintiff,                       )   JURY TRIAL DEMANDED
                                               )
              v.                               )
                                               )
HUAWEI TECHNOLOGIES CO., LTD.                  )
and HUAWEI TECHNOLOGIES USA
INC.,

              Defendants.



                            DEFENDANTS’ NOTICE OF FILING

       On March 26, 2021, Defendants Huawei Technologies Co., Ltd. and Huawei Technologies

USA Inc., filed its Unopposed Motion to Amend the Scheduling Order to Extend the Deadline to

Serve Preliminary Invalidity Contentions (Dkt. 11) which was captioned in Civ. Action No. 6:20-

cv-890 in error.




                                              1
        Case 6:20-cv-00890-ADA Document 12 Filed 03/26/21 Page 2 of 3




Dated: March 26, 2021              Respectfully submitted,
                                   /s/ Jason W. Cook
                                   Jason W. Cook
                                   Texas Bar No. 24028537
                                   Shaun W. Hassett
                                   Texas Bar No. 24074372
                                   MCGUIREWOODS LLP
                                   2000 McKinney Avenue, Suite 1400
                                   Dallas, TX 75201
                                   Telephone: (214) 932-6400
                                   jcook@mcguirewoods.com
                                   shassett@mcguirewoods.com

                                   Tyler T. VanHoutan
                                   Texas Bar No. 24033290
                                   MCGUIREWOODS LLP
                                   600 Travis St., Suite 7500
                                   Houston, TX 77002
                                   Telephone: (713) 571-9191
                                   tvanhoutan@mcguirewoods.com

                                   J. Mark Mann
                                   Texas Bar No. 12926150
                                   G. Blake Thompson
                                   Texas Bar No. 24042033
                                   MANN | TINDEL | THOMPSON
                                   300 West Main Street
                                   Henderson, Texas 75652
                                   Telephone: (903) 657-8540
                                   mark@themannfirm.com
                                   blake@themannfirm.com

                                   Counsel for Defendants Huawei Technologies Co.,
                                   Ltd. and Huawei Technologies USA Inc.




                                      2
         Case 6:20-cv-00890-ADA Document 12 Filed 03/26/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on March 26, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.


                                             /s/ Jason W. Cook
                                             Jason W. Cook




                                                3
